Exhibit 10.55
SUNESIS PHARMACEUTICALS, INC.
 
2008 Bonus Program
 
 
I.          Overview
 
The 2008 Bonus Program (the “Program”) of Sunesis Pharmaceuticals, Inc. (the
“Company”) is designed to motivate, retain and reward its employees through a
combination of corporate and individual performance-based incentive compensation
components. Employees of the Company employed at the Company during 2008 who are
designated by the Compensation Committee of the Company’s Board of Directors
(the “Committee”) and who remain employed by the Company as of the Payment Date
(as defined below) (each a “Participant”) shall be eligible to participate in
the Program unless otherwise determined by the Committee. The Program is
administered by the Committee in its sole discretion. 
 
The Program is designed to award a cash bonus payment (each a “Cash Bonus”) for
performance in 2008 to  Participants based on the level of achievement by the
Company of certain corporate objectives (the “Corporate Objectives”) and, in the
case of each Participant, based on such Participant’s level of achievement of
certain individual performance objectives, which may take into consideration
certain department, group and/or team objectives applicable to such Participant
(the “Individual Objectives”).
 
II.        Program Objectives
 
The Program is intended to encourage and incentivize the following:
 
 * the annual achievement of Corporate Objectives; and
 * the annual achievement of Individual Objectives,

 
as well as to recognize individual contributions and effort.
 
III.       Determination of 2008 Objectives
 
The Corporate Objectives shall be approved by the Committee, with input from
management, and generally relate to the achievement of certain research,
clinical development, business development, financial, business and similar
milestones.  Each Corporate Objective is also assigned a relative weighting from
the Committee, reflecting its importance to the achievement of the Company’s key
results for 2008.
 
The Individual Objectives shall be set as follows:
 
 * For the Chief Executive Officer and the Executive Chairman, the Individual
   Objectives shall be set by the Committee, subject to approval by the
   Company’s Board of Directors;
 * For the Participants that are executive officers (as that term is defined
   under Section 16 of the Securities Exchange Act of 1934, as amended, and Rule
   16a-1 thereunder), other than the Chief Executive Officer and the Executive
   Chairman (collectively, the “Executive Participants”), the Individual
   Objectives shall be set by the Committee based upon recommendations made by
   the Chief Executive Officer; and
 * For non-Executive Participants (collectively, the “Non-Executive
   Participants”), the Individual Objectives shall be set by each such
   Participant’s immediate supervisor, with input from team leaders, group and
   department heads and the Human Resources department, as appropriate.

 

--------------------------------------------------------------------------------


 
IV.       2008 Bonus Targets
 
For 2008, each Participant is eligible for up to a specified percentage of his
or her annual base salary, based upon the position such Participant holds with
the Company (the “Bonus Target”).  Under the Program, the Bonus Targets range
from 25% to 40% of a Participant’s annual base salary for Vice President level
employees and above and a range from 6% to 20% of a Participant’s annual base
salary for other Participants. 
 
V.         Determination of 2008 Cash Bonus Payments
 
Cash bonuses under the Program are anticipated to be paid out in the first
quarter of 2009.  Actual determination of cash bonuses to be paid out under the
Program for 2008 shall be made as follows:
 
Determination of Level of Achievement of Corporate Objectives
 
In the first quarter of 2009, the Committee shall determine, after receiving and
considering recommendations from management, the degree to which the Corporate
Objectives have been met, expressed as a percentage of Corporate Objectives
achieved, taking into consideration the weighting assigned to each Corporate
Objective.  At this time, the Committee determines the final aggregate bonus
pool under the Program for all Participants (the “Bonus Pool”),  depending on
the extent to which the Corporate Objectives were met or exceeded. 
 
Adjustment of Bonus Targets based on Level of Achievement of Corporate
Objectives
 
Bonus Target levels for Participants are also adjusted based on level of
achievement of Corporate Objectives as determined by the Committee.  For
example, if the Committee determines that only 80% of the 2008 Corporate
Objectives are achieved, each Participant’s Bonus Target is decreased by 20% (in
other words, a Participant with a 10% Bonus Target will have that Bonus Target
reduced to 8%, or 80% of 10%.)  Such adjusted Bonus Targets are referred to as
the “Adjusted Bonus Targets.”
 
Determination of Bonus Payments for Individual Participants
 
Individual bonus payouts to individual Participants are based on their (i) level
of contribution to the achievement of the Corporate Objectives; and (ii) level
of achievement of such Participant’s Individual Objectives.  The determination
of the level of such contribution and achievement shall be made as follows:
 
 * For the Chief Executive Officer and the Executive Chairman, the Committee
   shall determine if and to what extent their Individual Objectives have been
   achieved, as well as their contribution to the achievement of Corporate
   Objectives, subject to approval by the Company’s Board of Directors;
 * For Executive Participants, the Committee shall determine if and to what
   extent their Individual Objectives have been achieved, as well as their
   contribution to the achievement of Corporate Objectives, based upon
   recommendations made by the Chief Executive Officer; and

 * For Non-Executive Participants, the Company’s Executive Committee shall
   determine if and to what extent their Individual Objectives have been
   achieved, as well as their contribution to the achievement of Corporate
   Objectives, with input from team leaders, group and department heads and
   supervisors, as appropriate.

 

--------------------------------------------------------------------------------


After assessing each such Participant’s achievements as described above, each
Participant’s actual cash bonus payout (“Cash Bonus”), as a percentage of such
Participant’s Adjusted Target Bonus, will be determined based on the assessment
of each such Participant’s 2008 achievements as follows:
 
 * The Committee shall determine the Cash Bonus for each of the Chief Executive
   Officer and the Executive Chairman, subject to approval by the Company’s
   Board of Directors;
 * The Committee shall determine the Cash Bonus for each Vice President level
   employee and above, other than the Company’s Chief Executive Officer and
   Executive Chairman, based upon recommendations made by the Chief Executive
   Officer; and

 * The Company’s Executive Committee shall determine the Cash Bonus for each
   Non-Executive Participant, with input from team leaders, group and department
   heads and supervisors, as appropriate.

 
The Committee has final authority with respect to the determination of the Cash
Bonus, if any, for each Executive Participant and Non-Executive Participant.
 
VI.       Timing of Cash Payments Under the Program
 
Payment of Cash Bonuses under the Program shall occur on February 27, 2009 or
upon such other date as determined by the Committee in its sole discretion (the
“Payment Date”). 
 
VII.      Miscellaneous Provisions
 
Participation in the Program shall not alter in any way the at will nature of
the Company’s employment of a Participant, and such employment may be terminated
at any time for any reason, with or without cause and with or without prior
notice.  Nothing in this Program shall be construed to be a guarantee that any
Participant will receive all or part of a Cash Bonus or to imply a contract
between the Company and any Participant. 
 
This Program supersedes and replaces all prior cash incentive and bonus plans of
the Company.  The Board of Directors or the Committee may amend or terminate
this Program at any time, with or without notice. The Committee may likewise
terminate an individual’s participation in the Program at any time, with or
without notice.  Further, the Board of Directors or the Committee may modify the
Corporate Objectives, the Individual Objectives, the Bonus Targets and/or the
Cash Bonus amounts at any time.  The Committee may adjust the cash payouts
hereunder based on achievement of publicly announced targets, clinical
milestones, strategic goals, cross-functional teamwork and collaboration, and
unforeseen changes in the economy and/or geopolitical climate.
 
The Program shall be interpreted in accordance with California law without
reference to conflicts of law principles.
 

--------------------------------------------------------------------------------


 
 